FILED

UNITED STATES DISTRICT COURT

FoR THE Dlsmicr oF COLUMBIA JUN - 1 2911
Clork, U.S. Dlsutct & Bankruptcy
courts for the Dlstrlct of columbia

Glenn Lee Selden, )
)
Plaintiff, )
)

v. ) Civil Action No. ll-0733 (UNA)
)
Terryn H. Bennett el al., )
)
Defendants. )

MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.
Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Cz'ralslcy v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). 'l`he Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Callfano, 75
F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a Florida prisoner confined in Daytona Beach, Florida. He has submitted a

complaint against various defendants, including the a State’s Attorney and the Governor of
Florida, and what the Court has construed as an amended complaint, both of which are wholly

incomprehensible. A separate Order of dismissal accompanies this Memorandum Opinion.

/ g/L/-  /v'r/o/A

zb nitjed States Distric(]udge
Date: May , 2011